FILED
                             NOT FOR PUBLICATION                             JUL 07 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEPHEN RINALDO JULIUS,                           No. 07-72192

               Petitioner,                        Agency No. A077-305-088

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                       **
                             Submitted June 29, 2010

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Stephen Rinaldo Julius, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order affirming the

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C § 1252. We review for substantial evidence the BIA’s

findings. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992). We deny the

petition for review.

      The record does not compel the conclusion that changed or extraordinary

circumstances excused the untimely filing of Julius’s asylum application. See 8

C.F.R. § 208.4(a)(4)–(5).

      Substantial evidence supports the BIA’s denial of Julius’s withholding of

removal claim because his father’s beatings, and the threat and harms he received

during an anti-government demonstration did not rise to the level of past

persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (persecution was not

established where petitioner suffered one violent incident and received unrelated

and unfulfilled threats of violence). Likewise, Julius failed to establish a clear

probability of future persecution. See Khourassany v. INS, 208 F.3d 1096, 1101

(9th Cir. 2000) (similarly situated, unharmed family members undermine future

fear of persecution); see also Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir.

2005) (future fear of persecution speculative if petitioner fails to show that the

government is unable or unwilling to protect).




                                           2                                     07-72192
      Finally, substantial evidence supports the BIA’s denial of CAT relief

because Julius submitted insufficient evidence that it is more likely than not he will

be tortured if he returns to Indonesia. See 8 C.F.R. § 208.16(c)(2).

      PETITION FOR REVIEW DENIED.




                                          3                                    07-72192